PER CURIAM.
On this appeal, the husband challenges a $5,000.00 sum awarded to the wife’s attorneys as a reasonable attorneys’ fee in a suit for dissolution of marriage and other relief.
The trial court heard testimony from two expert witnesses offered by both parties. The wife’s experts testified that a fee in the range of $7,500.00 to $10,000.00 would be reasonable. The husband’s expert witnesses felt that $2,500.00 was a reasonable fee.
In our view, the appellant has failed to demonstrate a clear abuse of discretion by the trial judge in this case. See Bosem v. Bosem, Fla.1973, 279 So.2d 863; French v. French, Fla.App.1962, 146 So.2d 584; Lauderdale v. Lauderdale, Fla.App.1957, 96 So.2d 663; Provus v. Provus, Fla.1950, 44 So.2d 656. Therefore, the judgment appealed is affirmed.
Affirmed.